Case 3:20-cv-00565-RGJ-CHL Document 1 Filed 08/13/20 Page 1 of 3 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCY
                                  LOUISVILLE DIVISION
                            CIVIL ACTION NO. _______________
                                              3:20-cv-565-RGJ

WESTFIELD INSURANCE COMPANY                                                            PLAINTIFF

v.                                 NOTICE OF REMOVAL

J.B. HUNT TRANSPORT, INC.                                                            DEFENDANT

                                           ***********

       Defendant J.B. Hunt Transport, Inc., for its Notice of Removal of this action from the

Jefferson County Circuit Court to the United States District Court for the Western District of

Kentucky, Louisville Division states:

       1.      On or about July 10, 2020, Plaintiff Westfield Insurance Company (“Westfield”)

filed a Complaint in Jefferson County Circuit Court, Case No. 20-CI-003998 (“The Complaint”),

against Defendant J.B. Hunt Transport, Inc. (“J.B. Hunt”) for Declaratory Judgment.             The

Complaint arises from a Superior Court of California action relating to an accident in which

plaintiff seeks a judgment of $10,000,000.00. J.B. Hunt was served with a summons and a copy

of the Complaint on or about July 17, 2020. Westfield Insurance Company granted an extension

for filing an answer until August 21, 2020. Copies of Plaintiff’s process and pleadings filed in

said action are attached hereto in accordance with 28 U.S.C. § 1446(a).

       2.      Westfield Insurance Company is now and was at all times relevant hereto, including

at the time of filing this Notice of Removal and at the commencement of Civil Action No. 20-CI-

003998, an Ohio Corporation with its principal place of business in Ohio.

       3.      J.B. Hunt is now and was at all times relevant hereto, including at the time of filing

this Notice of Removal and at the commencement of Civil Action No. 20-CI-003998, a Georgia

Corporation with its principal place of business in Arkansas.
Case 3:20-cv-00565-RGJ-CHL Document 1 Filed 08/13/20 Page 2 of 3 PageID #: 2




       4.      This action is one over which this Court has original jurisdiction pursuant to the

diversity jurisdiction provisions of 28 U.S.C. § 1332(a)(1) as this is an action between citizens of

different states and is one that J.B. Hunt may properly remove to this Court pursuant to 28 U.S.C.

§ 1441(b).

       5.      The amount in controversy is in excess of $75,000 exclusive of interest and costs.

Specifically, Westfield seeks a judgment declaring that it has no duty to pay, defend, indemnify,

or extend coverage to J.B. Hunt for the $10,000,000.00 judgment sought in the California action.

       6.      This Notice of Removal is filed within thirty (30) days after receipt of the

Complaint on J.B. Hunt as required by 28 U.S.C. §1446(b).

       7.      A copy of this Notice of Removal has been filed with the Clerk for the Jefferson

   Circuit Court in the Commonwealth of Kentucky and served upon counsel of record.

                                         Respectfully submitted,


                                         /s/ Tracey Clemmons Smith
                                         Tracey Clemmons Smith
                                         GWIN STEINMETZ & BAIRD
                                         401 W. Main Street, Suite 1000
                                         Louisville, KY 40202
                                         tcsmith@gsblegal.com
                                         Telephone: (502) 618-5700
                                         Facsimile: (502) 618-5701
                                         Counsel for Defendant J.B. Hunt Transport, Inc.




                                                 2
Case 3:20-cv-00565-RGJ-CHL Document 1 Filed 08/13/20 Page 3 of 3 PageID #: 3




                                 CERTIFICATE OF SERVICE

         I hereby certify that on August 13, 2020, I electronically filed the following with the clerk
of the court by using the CM/ECF system, which will send a notice of electronic filing and the
filing to the following:

       John W. Walters
       Elizabeth M. Bass
       Lucas Harrison
       WALTERS RICHARSON, PLLC
       771 Corporate Drive, Suite 900
       Lexington, KY 40503
       John@WaltersRichardson.com
       Elizabeth@WaltersRichardson.com
       Telephone: (859) 219-9090
       Facsimile: (859) 219-9292
       Counsel for Plaintiff


                                                      /s/ Tracey Clemmons Smith




                                                  3
